Case 7:19-mj-01755 Document 1 Filed on 07/29/19 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the / JUL 28 2019

Southern District of Texas

 

Southem District
FILED Of Texas

David J. Bradley, Clerk

 

United States of America )
Vv )
Zachary Tyler WILLIAMSON, YOB: 1988, USC - - 7 -
Jonathan Leon WILLIAMS, YOB: 1994, USC Case No, AA (19-1495 MA
)
)
Defendant(s)
CRIMINAL COMPLAINT.

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of July 27, 2019 in the county of -Brooks in the
Southern District of Texas , the defendant(s) violated:
Code Section , . Offense Description
21 USC 841(a) Possession with the Intent to Distribute approximately 19.92 kilograms of heroin,

a Schedule | controlled substance, and approximately 2 kilograms of
methamphetamine, a Schedule II controlled substance

21 U.S.C. 846 Conspiracy to Possess with the Intent to Distribute approximately. 19.92

kilograms of heroin, a Schedule I controlled substance, and approximately 2
kilograms of methamphetamine, a Schedule II controlled substance

This criminal complaint is based on these facts:

SEE ATTACHMENT A

Y Continued on the attached sheet.

   

Submitted by reliable ele ic Thearis, sworn to

 

 

i ee ys ye
and attested €phonically per Fed. R. Cr.4.1, . comp Oo OER
: . oo T oD
aD. Obable cause found on: Approvedd hu, Jose A. Rodriguez, DPS-CID Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: Tu ZF 20/ T fo SOs
v 22 Ss ah, : Judge’s signature A

City and state: McAllen, Texas Hon. Peter E. Ormsby

Printed name and title

 
‘Case 7:19-mj-01755 Document 1 Filed on 07/29/19 in TXSD_ Page 2 of 3

Attachment A -
~ On July 27, 2019, United States (US) Border Patrol (BP) Agents stationed at the .

Falfurrias, Texas Checkpoint conducted an immigration inspection on a GMC Sierra.
USBP Agents observed the driver, later identified as ZACHARY TYLER WILLIAMSON
‘appear nervous and showing signs of deception. While conducting immigration
: inspection, USBP Agents advised that K-9 Dino was alerting to the the GMC. USBP >
Agents directed WILLIAMSON to the secondary inspection area to further inspect the
GMC. The passenger with WILLIAMSON was identified as. JOHNATHAN LEON.
WILLIAMS. . : | : :

A secondary inspection of the rear passenger area of the GMC revealed two speaker
boxes. During X-Ray inspection, agents observed anomalies appearing to be bundles in
the speaker boxes. A further inspection of the speaker boxes by USBP Agents.
revealed twenty (20) bundles containing a powdery substance weighing approximately
19.92 kilograms that tested positive for heroin, and three (3) clear plastic bundles
containing a. crystalline substance weighing approximately 2 kilograms that tested
positive for methamphetamine. WILLIAMSON and WILLIAMS were subsequently

placed under arrest for possession ofa controlled substance.

Texas Department of Public Safety (DPS) Criminal Investigations Division (CID) Special
_ Agents and Drug Enforcement Administration (DEA) Agents advised WILLIAMSON of
_-his (WILLIAMSON) Miranda rights, to which he (WILLIAMSON) waived and agreed to
be interviewed. During the interview, WILLIAMSON acknowledged to the Agents that he
| (WILLIAMSON) knowingly transported narcotics that he had received in the McAllen,

Texas area.

Following WILLIAMSON’s interview, Agents advised WILLIAMS of his Miranda rights, to
which he (WILLIAMS) waived and agreed to be interviewed. WILLIAMS told Agents that .
he (WILLIAMS) was unaware of the narcotics contained in the speaker boxes’ and that.
he was not present when WILLIAMSON received the speaker boxes. However, prior to.
their (WILLIAMSON and WILLIAMS) arrest, surveillance conducted by Agents showed
that WILLIAMS was present when the speaker boxes were obtained by WILLIAMSON -.
Case 7:19-mj-01755 Document 1 Filed on 07/29/19 in TXSD Page 3 of 3

and conducted counter surveillance with WILLIAMSON prior to departing for Falfurrias,

Texas.
